Martin, J.

delivered the opinion of the court.
The defendant is appellant from a judgment, by which the plaintiff recovered the amount of certain articles of merchandise, sold and delivered by the latter, to the wife of the former, who denied she had any authority from him to make the purchase.
The case turns on the mere question of fact, whether such an authority was given by the husband to the wife, as would charge the former.
The district judge, who tried the cause, thought the evidence fully established, that the wife was in the habit, and with the knowledge of her husband, accustomed to make purchases for the use of the family; and that he did not object thereto, but often made payments for such articles.
It does not appear to us, the judge erred.
It is, therefore, ordered, adjudged and decreed, that the judgment of. the District Court be affirmed, with costs.